Citation Nr: 1421610	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), addictive behavior, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Marine Corps from May 1974 to May 1978; he also had active service in the United States Army from July 1980 to September 1981.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in May and September of 2005, that denied the appellant's claims of entitlement to service connection for bilateral knee disorders and a psychiatric disorder, including posttraumatic stress disorder (PTSD) addictive behavior, and depression.

In a January 2011 decision, the Board denied the Veteran's claims for service connection for a bilateral knee disorder and for an acquired psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  Thereafter, the Board remanded the case for additional development in June 2012, and July 2013.  The case has now been returned to the Board for appellate review.

This is a case which has an electronic file.  There are no paper records associated with this claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had any right or left knee disorder, including degenerative joint disease, synovial plica and meniscal degeneration, that was shown at separation in May 1978, or within one year thereafter.

2.  The preponderance of the evidence is against a finding that the Veteran had any right or left knee disorder, including degenerative joint disease, synovial plica and meniscal degeneration, that was shown at separation in September 1981, or within one year thereafter.

3.  The preponderance of the evidence on file is against a finding that there is any relationship between any right or left knee disorder, including degenerative joint disease, synovial plica and meniscal degeneration, and any incident of the Veteran's service.

4.  The preponderance of the evidence is against a finding that the Veteran had any acquired psychiatric disorder, including posttraumatic stress disorder, bipolar disorder, depression and substance abuse, that was shown at separation in May 1978, or that he had any psychosis within one year thereafter.

5.  The preponderance of the evidence is against a finding that the Veteran had any psychiatric disorder, including posttraumatic stress disorder, bipolar disorder, depression and substance abuse, that was shown at separation in September 1981, or that he had any psychosis within one year thereafter.

6.  The preponderance of the evidence on file is against a finding that there is any relationship between any acquired psychiatric disorder, including posttraumatic stress disorder, bipolar disorder, depression and substance abuse, and any incident of the Veteran's service.



CONCLUSIONS OF LAW

1.  Service connection for right and left knee disorders, including degenerative joint disease, synovial plica and meniscal degeneration, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Service connection for an acquired psychiatric disorder, including posttraumatic stress disorder bipolar disorder, depression and substance abuse, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The duty to notify was satisfied by a letter sent in March 2004 (prior to the rating action on appeal) which addressed all of the notice elements; additional letters were sent in October 2008, January 2010, and July 2012.  The claims were also readjudicated in the Statement of the Case (SOC) issued in September 2006, and in the Supplemental Statements of the Case (SSOCs) issued in August 2009, May 2010, June 2013, and January 2014.  Thus, the appellant has been provided adequate notice with regard to these service connection claims.  With respect to the Dingess requirements, the appellant was provided with the relevant information in the October 2008 letter, in the September 2006 SOC and in the August 2009 SSOC.  

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in June 2008.  The appellant's Marine Corps and Army personnel records are in the claims file, as are the Army service medical treatment records.  The appellant's VA treatment records have also been obtained and associated with the file.  In addition, private medical treatment records have been included in the evidence of record.  VA examinations were conducted in March 2009, January 2010, and March 2013.  38 C.F.R. § 3.159(c)(4).

The VA opinions obtained are adequate: they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board does note that Veteran's Marine Corps service medical treatment records have not been included in the claims file.  A background investigation report dated in April 1977 has not been included in the claims file.  The appellant's Social Security Administration records have not been included in the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Memoranda of Unavailability of these records have been included in the evidence of record.  

All indicated development to obtain the outstanding records has been completed and it is clear that further efforts to obtain the records would be futile.  In cases where a veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401(1991).  No other documents in addition to the records currently in evidence were found by the AOJ or the Veteran.

The Board must point out, however, that it does not read into O'Hare the presumption that the missing medical records would, if they still existed, necessarily support either one of the Veteran's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's Marine Corps service medical treatment records are unavailable, the appeal must be decided on the evidence of record which includes his subsequent Army service medical treatment records. 

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2013 Board remand, VA medical treatment records were obtained, as were Marine Corps records.  SSA records for the appellant were determined to be unavailable.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to each one of his two claims has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claims.

II.  Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis and psychoses) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As previously noted, the Veteran's Marine Corps service medical treatment records are not in evidence.  However, Marine Corps personnel records for the appellant are in evidence.  These records show that the appellant attended the initial drug orientation at the Marine Corps Security Guard Battalion (MCSG Bn) (State Department) at the Marine Corps Headquarters in Virginia on January 2, 1975; he departed the United States the same day and was assigned to Company C of the MCSG Bn in Hong Kong on January 5, 1975.  On January 31, 1976, he was assigned to Company C of the MCSG Bn in Manila in the Philippines.  His semi-annual review was performed on July 31, 1976, and he was transferred on August 26, 1976.  The next day, he reported to Arlington, Virginia and then was on leave until September 2, 1976.  On September 1, 1976, he was promoted to sergeant.  He reported to La Paz, Bolivia on October 12, 1976.  On May 30, 1977, the appellant was awarded the Good Conduct Medal.

The evidence of record includes Command Chronology Reports for Company C and Company D of the MCSG Bn for 1975 to 1978.  There is no mention of any incident involving the appellant for the year 1975 or the year 1976.  There also is no mention of any attacks on Marine personnel in Manila.  In 1977, the appellant was noted on two entries to be a member of a local semi-professional basketball team in La Paz that traveled to different parts of Bolivia.  In the first half of 1978, the appellant was noted to have achieved a sixth award for perfect physical fitness testing.

The Veteran's Army service medical treatment records include a September 1980 review of medical history in which the Veteran reported that he had not been hospitalized for any reason during the previous five years.  In June 1981, the Veteran was seen for complaints of knee pain over the prior month, specifically pain over the tibial tuberosity of both legs when they were bumped.  On physical examination, there was no deformity.  There was tenderness to the tibial tuberosities.  The Veteran exhibited a full range of motion.  The clinical assessment was leg pain, and the treatment plan was heat and rest from weight lifting.  The Veteran underwent a Chapter 13 separation examination in September 1981.  On the associated report of medical history, the Veteran indicated that his knees hurt and that he had attempted suicide; a doctor's note indicates that the veteran denied that the suicide attempt was serious.  The Veteran also indicated that he had had weight change due to stresses.  On physical examination, the Veteran was found to be normal.  No knee or psychiatric disorder was identified.

Review of the Veteran's Army service personnel records reveals that he underwent a psychiatric evaluation in August 1981; no mental disease, disorder or defect was found.  Testing and evaluation indicated that the Veteran would continue to pose a behavioral problem and that his behavioral acting out might come in the form of another suicidal gesture or absence without leave (AWOL).  The Veteran was noted to be not truly suicidal.  

Post-service, the appellant sought treatment at various VA medical facilities.  He was admitted to the VA Medical Center (VAMC) domiciliary at Coatesville in December 2002.  The admission history and physical examination report reflects that the appellant reported a history of drug abuse since 1974, and that he complained of low back pain and some depression at times.  The December 17th mental health assessment indicates that the appellant reported 25 years of cocaine dependence.  He said that he was homeless and needed to get control of his addiction.  He denied psychiatric hospitalizations and psychiatric medications.  The appellant reported that he had worked as a corrections officer from 1984 to 2000, and that he had left that job due to issues surrounding cocaine use.  Axis I diagnoses of cocaine dependence and adjustment disorder, emotions and conduct were rendered.  

In February 2003, the appellant failed to return from a pass and was discharged from the domiciliary; he was then admitted to the substance abuse treatment unit with a history of 15 years of cocaine dependence.  He was depressed and angry with himself about his current life circumstances.  A February 21, 2003 treatment note indicates that the appellant had wanted a consultation to PTSD program, but this was identified as not appropriate because he was a non-combat veteran without an identifiable trauma.  The appellant reported that he had been discharged from the Army as unsuitable due to his marriage to a civilian Filipina which affected his security clearance.  The psychologist noted that the Army discharge appeared to be the precipitating event for a depression although the appellant also reported that as a Marine he was always in a state of uncertainty due to his job checking for bombs, inspecting packages, etc., and stated that he witnessed violence among civilians and could never let his guard down.  The psychologist concluded that, although the appellant was mildly depressed, his symptoms and precipitating events did not rise to the level needed for PTSD.  The appellant was treated for low back pain, but made no reference to any knee problems.  He was afforded a bone scan on March 7, 2003, related to his complaints of low back pain; this testing revealed patellar tendonitis in each knee.  The appellant's Axis I diagnosis at discharge was cocaine dependence, continuous.

Between March 2003 and June 2003, the appellant was in the domiciliary at the Pittsburgh VAMC.  The report of the March 2003 admission history and physical examination indicates that the appellant reported onset of cocaine use in 1976.  He reported a drug rehabilitation stay in 1999 and another in 2002.  The appellant denied any significant medical illnesses until his third decade when he was diagnosed with hypertension.  He said that he had incurred a back injury at work in November 2000.  He did not report having any knee problems.  On physical examination, no pain was observed with movement of the lower extremities.  Reflexes were 2+ and the appellant was able to heel-walk and toe-walk without difficulty.  The initial vocational screening reflects that the appellant only reported his service in the Marine Corps and not his Army service.  He reported that he had worked as a correctional officer for 15 years and that he left that job when he violated a last chance agreement.  A recreational therapy note indicates that the appellant self-reported having knee pain and arthritis.  The March 26th initial evaluation note indicates that the appellant reported having had no interpersonal or disciplinary difficulties while in the Marine Corps.  The appellant reported playing semi-pro basketball while in the Philippines and Bolivia.  When asked about frightening or traumatic events, he said that he watched people get killed in fights and that he had had both military personnel and civilians draw their weapons on him while he was on duty or off base.  The appellant was described as not describing these experiences as being especially frightening or traumatic.  He said that only recently after talking to other veterans had he thought that his military experiences might have had a lasting effect on him, but the only persistent difficulty he has experienced since the service is cocaine abuse which started approximately 20 years before.  The appellant's presenting complaints were family issues, being homeless, addiction, bad dreams about ambitions he had had and trouble sleeping.  He denied other psychological complaints or symptoms.  The appellant denied any specific difficulties with his appetite, mood, or anxiety despite specific questioning and he did not evidence any symptoms consistent with posttraumatic stress disorder (PTSD).  He said he never thought he had PTSD but then began talking to other veterans and now felt resentment for "lost opportunities" in his life and he believed he did suffer from PTSD.  The examining psychologist rendered an Axis I diagnoses of cocaine abuse and adjustment disorder with mixed anxiety and depressed mood.  The psychologist stated that the appellant's symptoms were most consistent with an adjustment disorder related to his homelessness and attempts at recovery from cocaine abuse.  The appellant expressed disagreement with the feedback that he did not meet criteria for PTSD and implied that he would continue to seek that diagnosis elsewhere.

A September 2004 mental health note from the VA facility at Vineland states that the appellant had just been discharged from the Montrose VAMC.  He reported that he had lost his position as a corrections officer position in 2000, after 15 years, because of absenteeism related to substance abuse.  His medical history included low back pain and a knee injury.  The appellant was noted to have spent the better part of the previous 18 months in substance abuse programs, and domiciliary programs and finally the PTSD program in Montrose.  The appellant reported trauma narratives in which his life was threatened on numerous occasions in his role as a military police attached to embassy detail in the Philippines (Sept./Oct. '75) and later in La Paz Bolivia.  He reported that in a bar in the Philippines he had a person put a gun in his mouth and threaten to kill him and he said that another incident occurred in another bar where he was attacked and protected himself by stabbing several attackers.  He said that he was sent out of Philippines after this and that he was sent to Quantico, Virginia where he saw a psychologist there.  Another incident was said to have occurred in La Paz where he played for a local civilian basketball team instead of a team affiliated with military, causing he believed bad feelings.  He said he was attacked on several occasional due to his status, one time chased by a gun out of an eatery.  The appellant said there were other incidents where he was threatened.  He reported that as a result of his experiences in service he found himself to be suffering from recurrent intrusive recollections, associated with guilt, sadness, anxiety, anger and nightmares.  Axis I diagnoses of polysubstance dependence and PTSD were rendered.

A December 2005 VAMC Coatesville note indicates that the appellant had recently relapsed on cocaine and alcohol and that he was depressed with suicidal and homicidal ideation in context of auditory hallucinations.  The appellant complained of low back pain and was noted to have past diagnoses of PTSD (non-combat related), bipolar disorder, dysthymia, depression NOS.  A January 2006 behavioral assessment report indicates that the appellant had had two prior suicide attempts: the first in 1975, by overdose and the second in the 1980's by cutting his wrists.  Neither attempt was followed by hospitalization.  The appellant also reported experiencing sexual abuse in childhood and physical abuse while in the Marine Corps.  A January 26, 2006 PTSD consultation report written by the director of the PTSD program indicates that the appellant stated he was in a fight while on R&R in the Philippines and was subsequently psychiatrically evaluated.  The psychologist stated that the appellant described symptoms of a disorder other than PTSD, including manic episodes.  The diagnostic impression was that no corroboration of the diagnosis of PTSD could be provided and that there was evidence of a disorder other than PTSD (bipolar disorder).  The appellant was discharged in February 2008; he was accepted into the Bath VAMC domiciliary program.  He was subsequently discharged on an irregular basis after not returning from a pass at the Bath VAMC domiciliary on March 28, 2006.

A February 1, 2008 VAMC Coatesville admission note indicates that the appellant reported cocaine use off and on used for 26 years.  He also complained of chronic low back and knee pain.  Psychiatric diagnoses of PTSD, depression and bipolar disorder were noted.  A February 4th behavioral assessment note indicates that the appellant reported that he had been sexually abused as a child by a family member on many occasions and that he continued to be bothered by it.  He said that he had used cocaine since the age of 19.  The appellant was noted to a history of treatment for other mood disorders, including bipolar disorder.  He endorsed the following symptoms of depression: depressed mood, reduced pleasure or interest in all or almost all activities most of the day, insomnia, fatigue or loss of energy, and feelings of worthlessness or excessive or inappropriate guilt.  He acknowledged having made one suicide attempt via cutting his wrists while in the Army.  A February 20th psychology consultation note indicates that the appellant reported being exposed to trauma when he was viciously attacked by locals at a bar - very bloody - and that he was forced to defend himself by stabbing others to survive.  He said that he was deported two days later.  He said that he played professional basketball while stationed in the Philippines and that he was well-known.  He associated the attack with his status as a basketball player who was a foreigner stationed there which people didn't like.  The appellant stated that he had had nightmares for years about this and that he had tried to go back to the Philippines in 1978 to marry his wife and to reconcile differences; he said he tried to play again for the local team, but he felt like his life was always in danger.  He indicated that his cocaine abuse began in 1975, while he was stationed in Bolivia.  After completing treatment in February 2008, the appellant was discharged and scheduled for follow-up at the Pittsburgh VAMC.

An April 2008 orthopedics consultation report indicates that the appellant had a history of Paget's disease and that he had had bilateral knee pain for several years.  Review of x-rays revealed joint space narrowing of the lateral compartment.  The x-rays were described as showing early degenerative changes and the appellant was noted to have early arthritis in his right knee.  A December 2008 psychiatry resident note indicates that the appellant had diagnoses of rule out PTSD by history; rule out substance-induced mood disorder; and polysubstance abuse.  A March 2009 mental health note includes Axis I diagnoses of polysubstance dependence, in early remission and rule out PTSD by history.

The appellant was afforded a VA medical examination in March 2009; the examiner reviewed the appellant's claims file, medical records and radiographic records.  The examiner noted the one in-service instance of treatment for knee pain.  The examiner also noted was the appellant's report that he had had knee pain and knee symptoms throughout his time in service, especially when playing recreational sports without seeing physicians for this and that he had instead kept his knees wrapped and used heat and ice on his own without any other traumatic episodes.  The appellant reported that since his service discharge, he had experienced progressive knee bilateral pain, and that he had recently initiated use of bilateral knee braces.  Following a physical examination, the examiner rendered diagnoses of right knee symptomatic plica; right knee moderate degenerative joint disease; and left knee early degenerative joint disease.  The examiner characterized these conditions as mild in degree.  

Records from the Pittsburgh VAMC, dated in April 2009, indicate that the appellant had a long history of psychiatric treatment at least 9 different VA facilities.  Axis I diagnoses rendered included polysubstance dependence, in early full remission; bipolar disorder; and PTSD by history.  In May 2009, during an initial individual counseling session, the appellant reported that he had a diagnosis of PTSD.  He said that he was generally anxious and hypervigilant.  He said that he had nightmares and occasional flashbacks.  He reported significant amounts of racing thoughts and having trouble concentrating.  He said that sometimes his anger would become so great that he would blow up and that he struggled to contain himself.  Later that same month, the appellant was admitted for psychiatric care; Axis I diagnoses of cocaine dependency; alcohol dependency; and major depression, recurrent were rendered by a psychiatrist on May 31, 2009.  The appellant underwent a whole body bone scan in a VA facility in August 2009.  Mild areas of radiotracer uptake were identified in the knees bilaterally.  A September 2009 VA mental health note indicates diagnoses of cocaine dependence; PTSD per patient report; and bipolar disorder.

Records from a private hospital in Pittsburgh indicate that the appellant was treated in September 2009.  He was noted to have a recent stressor of the death of his mother and a past history of substance abuse.  He was noted to have been treated in the past for PTSD, bipolar disorder and narcissistic personality disorder.  He was also noted to have a past suicide attempt and to have traumatic events consisting of threatening events in the Philippines.  Diagnoses of bipolar disorder, depressed; PTSD; and substance abuse were rendered.  In November 2009, the appellant was admitted to the domiciliary program at the Butler VAMC.

The appellant underwent another VA medical examination in January 2010; the examiner reviewed the appellant's claims file, medical records and radiographic records.  The appellant reported that his condition began while in the military due to the physical training necessary for the performance of his duties, and due to playing recreational basketball which led to a continuous degree of pounding on his knee joints.  He did not describe a traumatic incident, or single episode or event or trauma where he had the acute onset of pain.  He instead described a kind of overuse phenomenon.  The examiner noted the fact that there was one documented instance of knee pain during service.  Following a thorough inquiry into subjective symptoms and a physical exam, the examiner rendered diagnoses of right knee symptomatic synovial plica; right knee moderate osteoarthritis; and left knee mild osteoarthritis.  The examiner observed that the joint popping sensation on the right side did appear to originate from symptomatic synovial plica.  The examiner stated that there was no true instability of either knee.  Motion was described as fairly excellent and on the whole only having a minimal effect on the Veteran's life.  As to the question of whether the knee disorders had a relationship to the Veteran's time in service, the examiner observed that importantly, the only pathology the Veteran described from service was an overuse phenomenon, where he played a lot of basketball along with physical training.  According to the examiner, this would not produce osteoarthritis and synovial plica.  The examiner stated that a synovial plica was a congenital problem that had been present the Veteran's entire life and for reasons that were not understood had became symptomatic recently; it was not caused by or related to his time in the service.  The treatment for this would be arthroscopic surgery, but again, it was not caused or related to and was not worsened whatsoever by military service.  Moreover, the examiner stated, the osteoarthritis present in both knees would not have been caused by overuse 30 years previously.  The examiner noted that there were plenty of people who played sports all their lives and did not end up with osteoarthritis of the knee.  According to the examiner, osteoarthritis was an abnormal process that could happen with age.  His conclusion was that the Veteran's bilateral knee disorders were not related to or aggravated by military service.  

The appellant was afforded an orthopedic surgery consultation at the VAMC in Pittsburgh in April 2013.  He was described as having had right knee pain for seven years with a recent injury to the knee that was work-related.  The appellant reported daily knee pain and occasional effusions.  Radiographs showed valgus deformity with progressive narrowing of the right lateral compartment plus tricompartmental disease.  He was noted to have progressive right knee arthritis.  In May 2013, the right knee was aspirated.  He also underwent viscosupplementation injections in the right knee.

The appellant underwent a VA mental health examination in March 2013; the examining psychologist reviewed the appellant's claims file and medical records.  The appellant reported that he started using cocaine while he was in the Marine Corps.  He acknowledged a suicidal gesture in 1981, because of problems that he said were unjustly "put on his plate."  The appellant reported an incident in Manila where he cut the throats and faces of people; he said that he was reprimanded and moved out of Manila.  The appellant said that he had to run away from people in Bolivia in a few instances; he said that he did not have any confrontations.  After examining the appellant, the psychologist rendered Axis I diagnoses of polysubstance dependence, very severe by history; and depressive disorder, NOS.  The examiner stated that the appellant had not been diagnosed with PTSD because his symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner stated that the appellant certainly had problems with depression, anxiety, temper and irritability but that these were not related to PTSD.  The examiner opined that neither of the appellant's Axis I diagnoses were first shown in the military.  The examiner stated that the appellant's status was not related to events in Manila or Bolivia.  The examiner also stated that the appellant's clinical portrait, symptom pattern and psychological profile and history were not consistent with PTSD.  The examiner concluded that the appellant did not have any psychiatric condition that was related to his military service in any way.

The appellant contends that he is entitled to service connection for bilateral knee disorders and for a psychiatric disorder.  He testified at his June 2008 Travel Board hearing that his knees were injured while playing basketball in the Marine Corps when he was stationed in Bolivia.  He said that he practiced seven days a week and that he played approximately 135 games per year.  The appellant testified that his knees got worse as time went on and he said that he had gone to the dispensary at the embassy to complain about his knees; this occurred in manila and La Paz.  He said that he thought he got pain medication during service and that he did not seek medical care until later on.  The appellant further testified that he was sent out of the Army because of his mental condition and that he was beginning with the drug use and drinking a lot.  He said that he had marital problems.  The appellant testified that he was involved in altercations in Manila many times in early 1975, and that when weapons/knives were drawn he broke a bottle and caught a man in the face.  He said that he was deported out of the country in two days, that they were trying to court-martial him and that he spent about a month in Hong Kong.  The appellant also testified that they recommended that he been seen by a psychologist and that he was seen by one at the Marine Corps headquarters in Virginia later in 1975.  He said that he was sent to Bolivia in early 1976, that he took coca in tea there and that he played basketball again.  He stated that he was put on medications to calm his nerves at the embassy dispensary.  The appellant also said that he attempted suicide in the Philippines when he went back there after Bolivia.  He stated that he was not hospitalized at Fort Gordon when he tried to take his life in the Army and that the injuries were not big.  He said that he went to see a psychologist and then he was discharged.  The appellant testified that he was divorced in 1999 (the evidence of record reflects that he was married in Manila in March 1979).  The appellant stated that he did not discuss his problems while he was in service because they did not need to know.  He also testified that he started treatment in the VA system in 1997, and that he had been to a couple of psychiatric hospitals in New Jersey.

A.  Bilateral knee claim

The evidence of record reflects that there was radiographic evidence of mild left knee osteoarthritis in 2009, along with moderate osteoarthritis in the right knee.  However, there is no clinical evidence of a diagnosis of any knee degenerative joint disease (DJD) or arthritis within a year of the appellant's discharge from the Marine Corps in May 1978.  While Army medical treatment records show treatment on one occasion, no diagnosis of DJD or arthritis was given during the September 1981 separation examination.  In addition, there is no clinical evidence of a diagnosis of any knee degenerative joint disease (DJD) or arthritis within a year of the appellant's discharge from the Army in September 1981.  Furthermore, there is no probative medical opinion of record that indicates any earlier existence of right knee DJD or that any current DJD of the right knee is related to any incident of service in the Marine Corps or in the Army.  Likewise, there is no probative medical opinion of record that indicates that the synovial plica of the right knee is related to any incident of service.

In this regard, the Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  Accordingly, the Board notes that whether service connection may be granted in this case turns on evidence of a nexus between the current bilateral knee DJD and right knee synovial plica or meniscus degeneration and the Veteran's description of continuous symptomatology since service.  Concerning this, the Board notes that, notwithstanding a showing of continuous symptoms since service, medical evidence is still required to demonstrate a nexus between a current disability and the continuous symptoms "unless such a relationship is one as to which a lay person's observation is competent[.]"  Savage, 10 Vet. App. at 497.

The Board recognizes that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he experiences right and left knee pain for which he sought treatment ever since service, he does not have the expertise to state when DJD or synovial plica or meniscal degeneration was initially present or that there is an etiologic relationship between any incident of service and any current right or left knee disorder; radiographic examination and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative.  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from the June 1981 in-service complaint of bilateral knee pain.  While the Veteran has contended that he experienced right and left knee pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that said statements represent evidence relating to symptomatology, without more, these statements are not competent evidence of a diagnosis of any right or left knee pathology, nor do they establish a nexus between a medical condition and the appellant's military service (Marine Corps or Army).  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Review of VA treatment records dated between 2002 and 2013 indicate that the appellant, in March 2003, denied any significant medical illnesses until his third decade and he did not report any knee problems at that time.  An April 2008 orthopedic report only indicates several years' worth of knee pain as opposed to decades' worth of knee pain and only early arthritis was present.  Furthermore, the preponderance of medical evidence of record is against finding that there is a nexus between any in-service incident and the claimed right and left knee pathology.

The Board must assess the appellant's competence to report incurring a right or left knee disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of degenerative joint disease requires radiographic examination, and as specialized training is required for a determination as to diagnosis and causation, such therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to degenerative joint disease.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or his representative about the origins of his claimed right and left knee disorders, as they are not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed right or left knee disorders were incurred by any incident of military service or related to any service-connected disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for disorders of the right and left knees is not warranted.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Psychiatric disorder claim

Generally, also, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

The United States Court of Appeals for the Federal Circuit  ("Federal Circuit"), however, held in Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001), that there is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. 

The Board has comprehensively reviewed the circumstances of this case, and determined that service connection for an acquired psychiatric disorder, to include PTSD, addictive behavior, polysubstance abuse, bipolar disorder and depression/depressive disorder, is not objectively warranted.  

The appellant underwent a mental health evaluation in service in August 1981 and was found to not have any mental disease, disorder or defect.  The September 1981 Army separation physical included a mental status examination that was normal.  There is no medical evidence of record to demonstrate that the appellant was diagnosed with any psychotic disorder within one year of his discharge from the Marine Corps in May 1978, or within one year of his discharge from the Army in 1981.  The medical evidence of record reflects that the appellant initially sought treatment for substance abuse issues in the late 1990s or early 2000s and that he denied prior psychiatric treatment.  There is one mention of medication in the 1980s that the appellant felt he did not need in any case.

As regarding claimed PTSD, the Veteran has identified several incidents as a stressor in furtherance of his claim for service connection for that particular disorder.  The Veteran has particularly referred to an incident that occurred while he was stationed in Manila in the Republic of the Philippines - namely an altercation in a local establishment in which both civilians and members of the Philippines military began shouting at him in reference to being an American and became hostile to him.  According to the Veteran, these individuals brandished weapons and proceeded to attack him.  He has described a series of events in which he responded in self-defense fighting several other individuals and finally escaped from the situation unharmed.  The Veteran has stated that his superiors learned of the incident and relieved him from Marine Security Guard duty in Manila and reprimanded him for his behavior.  He has also stated that he was referred to mental health evaluation on return to Quantico, Virginia. 

However, review of the Veteran's Marine Corps records does not lend credence to his various versions of this event.  First, there is no evidence of record to indicate that the Veteran was deported from Manila - to include the fact that he was able to return there after service.  Second, the Veteran did not spend a month in Hong Kong after he left Manila and third, he was promoted to sergeant immediately after leaving Manila.  In addition, he was awarded the Good Conduct Medal in 1977.

Careful review of the Veteran's statements about the stressful incidents he allegedly experienced in service reflects many other contradictions.  The Veteran has reported confrontations while in Bolivia and he has reported no confrontations in Bolivia.  He has reported weapons were drawn and that no weapons were used.  On one occasion he reported physical abuse in the Marine Corps, but makes no mention of it elsewhere.  The Veteran has also reported childhood sexual abuse.  Finally, the record reflects that the Veteran actively sought a diagnosis of PTSD despite his earliest mental health records not showing any complaints related to PTSD.  

Such inconsistency undermines the veracity of the statements of the appellant.  Accordingly, the Board finds the appellant's statements asserting traumatic in-service stressors lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the appellant is not an accurate or reliable historian.

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these statements by the appellant to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Board recognizes that several evaluating mental health treatment providers have rendered their respective assessments of PTSD, and that this constitutes evidence supporting the validity of that diagnosis.  However, it appears that the diagnoses of PTSD were based on a history and information given by the appellant which the Board has found to not be credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion, if based on facts reported by the claimant can be no better than the facts alleged by the claimant).  In addition, not all of the available medical evidence weighs in favor of such a diagnostic finding, as in January 2006 the VA psychologist directing a PTSD program found that the Veteran could not be accepted into that program in that a diagnosis of PTSD could not be confirmed.  Later VA mental health providers only noted a history of PTSD or PTSD reported by the patient.

In any case, the applicable regulatory requirements for service connection mandate that the claimant also have a verified stressor of record to substantiate a clinical diagnosis of PTSD.  It is the element of a confirmed stressor that is lacking from the record.  Apart from the lack of official documentation helping corroborate the Veteran's claimed stressor, or of the basis for further records inquiry in this area, the Veteran himself has not provided any sources of evidence for purpose of stressor verification.  This includes the possibility of lay statements from any other individuals involved or present when the incident occurred. 

Accordingly, absent a confirmed stressor of record, there is no legitimate premise upon which to substantiate this claim as it pertains to the psychiatric condition of PTSD.  Per applicable law, there must be a verified stressor underlying a clinical diagnosis of PTSD.  The fact that one or more treatment professionals have diagnosed that disability alone offers insufficient factual support for the Veteran's claim.  Without a verified stressor therefore, service connection for PTSD cannot be substantiated, and this component of the Veteran's claim for an acquired psychiatric disorder must be denied. 

Turning to the remaining claimed psychiatric conditions, the RO has adjudicated and denied service connection for a psychiatric disorder claimed as an addictive disorder; the Veteran has also been diagnosed with polysubstance abuse.  As has previously been mentioned, VA law does not permit direct service connection for substance abuse, as this comprises a pattern of behavior deemed to arise out of willful misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d); VAOPGCPREC 7-99.  Nor does this case fall within the ambit of Allen v. Principi, supra, given that the Veteran is not service-connected for PTSD, and he cannot then in turn claim that substance abuse developed secondarily to this underlying psychiatric disorder.  Rather, service connection for substance abuse premised upon a psychiatric disability for which service connection itself has been denied comprises a moot issue.  It follows that service connection for addictive disorder or polysubstance abuse is precluded on both a direct and secondary basis. 

In addition, the appellant has been diagnosed with depressive disorder, bipolar disorder and dysthymia.  However, there is no indication or suggestion that any of these conditions is the causal result of incidents from the Veteran's military service.  The Veteran's September 1981 separation examination provided a notation of "suicide - denies serious attempt."  Also noted was a weight loss considered secondary to stresses. Beyond this, there is no documentation of mental health treatment, diagnosis or symptomatology.  Significantly, also, is the absence of any treatment for depression or mental health problems for more than 20 years post-service, demonstrating a lack of continuity of symptomatology since service discharge.  See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Nor for that matter has the Veteran ever claimed that he has depression or another mental disorder besides PTSD (and substance abuse disorder), or offered a plausible theory as to how his depressive symptomatology might be service-related.  Accordingly, there is no competent evidence to substantiate that depression or any mental health disorder apart from PTSD may be a condition of service origin. 

Accordingly, the Board is denying the claim for service connection for an acquired psychiatric disorder to include PTSD, addictive behavior, polysubstance abuse, bipolar disorder and depression.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for an acquired psychiatric disorder to include PTSD, addictive behavior, polysubstance abuse, bipolar disorder and depression is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


